Motion Denied; Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-12-00984-CV

                    IN RE PATRICIA C. DAVIS, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 3
                                Harris County
                        Trial Court Cause No. 411,070

                     MEMORANDUM OPINION

      On October 29, 2012, relator, Patricia C. Davis filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Rory R. Olsen, presiding judge of the Probate Court No. 3 of Harris
County to grant her motion to transfer the underlying suit to Leon County. The
real party in interest, Barbara Youngblood, filed a response and a motion for
sanctions on the grounds the petition was not filed in good faith. Davis filed a
reply in support of her petition and a response to the motion for sanctions.

      The motion for sanctions is denied. Relator has not established that she is
entitled to mandamus relief. Accordingly, we deny relator’s petition for writ of
mandamus. See Tex. R. App. P. 52.8(a). The stay order issued by this Court on
November 1, 2012, in trial court cause number 411,070, styled Estate of Odie
Turner, Deceased, is lifted.




                                              PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                          2